MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Jan 27 2017, 9:46 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joshua Batchelor,                                        January 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         15A01-1606-CR-1245
        v.                                               Appeal from the Dearborn
                                                         Superior Court
State of Indiana,                                        The Honorable Jonathan Cleary,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         15D01-1601-CM-27



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1245 | January 27, 2017    Page 1 of 5
[1]   Joshua Batchelor appeals his conviction, following a jury trial, of class A

      misdemeanor invasion of privacy. His sole challenge is to the sufficiency of the

      evidence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Batchelor was arrested on a parole violation in August 2015 and taken to the

      Reception Diagnostic Center (RDC) to be processed for intake into the

      Department of Correction. He remained at RDC until his transfer to the

      Branchville Correctional Facility (Branchville) on September 10, 2015. The

      following day, Batchelor was transferred to the Franklin County Jail, where he

      remained until December 17, 2015. At that point, he was transferred back to

      Branchville.


[4]   Shortly after arriving at RDC, Batchelor sent letters to Margie Gibson and her

      father. Gibson responded with a breakup letter. On September 8, 2015, Gibson

      obtained an ex parte order for protection (protective order), which prohibited

      Batchelor from, among other things, “directly or indirectly communicating with

      [Gibson].” Exhibits at 23. Batchelor was served with the protective order on

      September 9, 2015, while he was at RDC.


[5]   On January 4, 2016, two letters arrived in the mail for Gibson at her parents’

      home, where she had previously lived. The letters were both postmarked

      December 31, 2015, and the return address indicated the letters were sent by


      Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1245 | January 27, 2017   Page 2 of 5
      Batchelor from Branchville. The handwritten letters, however, bore the dates

      September 7 and 8, 2015. Batchelor drew a smiley face over the date on the

      September 8 letter.


[6]   At his jury trial for invasion of privacy, Batchelor testified that he wrote the

      letters at RDC prior to being served with the protective order. He claimed he

      did not mail the letters until he arrived at Branchville on September 10, 2015,

      because he needed envelopes. According to Batchelor, he received two

      envelopes at intake at Branchville, addressed them, and gave them to an officer

      in his dorm that night for mailing. The letters, however, were not mailed until

      December 31, 2015.


[7]   Despite Batchelor’s testimony, the jury found him guilty of invading Gibson’s

      privacy by violating the protective order. On May 4, 2016, the trial court

      sentenced Batchelor to an executed term of sixty days. Batchelor now appeals,

      challenging only the sufficiency of the evidence.


                                          Discussion & Decision


[8]   On review for sufficiency of the evidence, we consider only the probative

      evidence and reasonable inferences supporting the conviction. Drane v. State,

      867 N.E.2d 144, 146 (Ind. 2007). We do not assess the credibility of witnesses

      or reweigh evidence, and we will affirm unless no reasonable fact-finder could

      find the elements of the crime proven beyond a reasonable doubt. Id. It is not

      necessary that the evidence overcome every reasonable hypothesis of



      Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1245 | January 27, 2017   Page 3 of 5
       innocence; rather, the evidence will be found sufficient if an inference may

       reasonably be drawn from it to support the conviction. Id. at 147.


[9]    Batchelor argues that the State presented insufficient evidence to support his

       conviction. He acknowledges that he was served at RDC with the protective

       order on September 9 and claims that he mailed the letters the next day at

       Branchville. Despite the fact that the letters were indisputably mailed after he

       received notice of the protective order, Batchelor asserts that the State had to

       show that he knew of the order when he wrote the letters. Batchelor provides no

       authority for his flawed proposition.


[10]   Ind. Code § 35-46-1-15.1 codifies the offense of invasion of privacy. As

       elements of the offense, the State must show that the defendant knowingly or

       intentionally violated some form of protective order. Chavers v. State, 991

       N.E.2d 148, 151 (Ind. Ct. App. 2013), trans. denied. In this case, Batchelor was

       alleged to have violated the protective order by directly or indirectly

       communicating with Gibson. “Communication occurs when a person makes

       something known or transmits information to another.” Kelly v. State, 13

       N.E.3d 902, 905 (Ind. Ct. App. 2014) (quoting Wright v. State, 688 N.E.2d 224,

       226 (Ind. Ct. App. 1997)).


[11]   Batchelor’s act of writing the letters did not violate the protective order because

       without mailing them there was no communication with Gibson. The illegal

       communication occurred as a result of his mailing the letters to Gibson. For

       our purposes, it is immaterial whether the letters were mailed on September 10


       Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1245 | January 27, 2017   Page 4 of 5
       or December 31, as both dates were after Batchelor had notice of the protective

       order. Accordingly, the State presented sufficient evidence that Batchelor

       knowingly violated the protective order by communicating with Gibson after

       having received notice of the protective order.


[12]   Judgment affirmed.


[13]   Riley, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1245 | January 27, 2017   Page 5 of 5